DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 120.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: flexible elongate member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification may be found in [0023] reciting “The flexible elongate member 122 can have generally tubular shape with a circular cross-sectional profile. In some embodiments, an inner tubular member can be concentrically positioned within an outer tubular member.”



Claim Objections
Claim 3 is objected to because of the following informalities:  line 2 recites “comprising” when it should read “comprises”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: line 1 recites “the support member disposed” when it should read “the support member is disposed”.

Claim 10 is objected to because of the following informalities: line 1 recites “outer shell configured” when it should read “outer shell is configured”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding claim 7 and 17, it is unclear whether or not the limitation “adjacent ultrasound transducer elements” refer to the same or different ultrasound transducer elements previously set forth in Claims 1 and 11, respectively.  Clarification is required.   
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hadjicostis et al. (US5947905) (hereinafter “Hadjicostis”)

(see Abstract, “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”), comprising: 
a flexible elongate member (10) configured to be inserted into a body lumen within a patient ( see, e.g., Col. 4, l. 38-39, “…an ultrasound imaging probe for insertion into a lumen of a human body.”; as seen in fig. 1 below the catheter can be seen to be flexible as it is curved. In addition, the catheter is used in for visualization of the cardiac system, which would require the catheter to be flexible in order to traverse the lumens of the system.), the flexible elongate member comprising a central longitudinal axis (see below annotated fig 3a for the axis); 
an imaging assembly disposed at a distal portion of the flexible elongate member (Abstract, “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”), the imaging assembly comprising: 
a flexible substrate (20a) (see, e.g. Col. 4 line 53-55 “the probe includes a flex circuit 20a having a flexible substrate constructed of polyimide or Similar material, and an ultrasound”); and 
a plurality of ultrasound transducer elements (30a, 90a) disposed on the flexible substrate, wherein the flexible substrate is disposed around the central longitudinal axis of the flexible elongate member (see below annotated fig. 3a #20a, flex substrate would be wrapped around the same axis.) such that the ultrasound transducer elements are oriented to face away from the central (see below annotated fig. 3a #20a and #30a, #90a; the piezoelectric layer/transducer elements would face away from the substrate and axis).

    PNG
    media_image1.png
    310
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    1139
    media_image2.png
    Greyscale


Regarding claim 2, Hadjicostis teaches the intraluminal imaging device of claim 1, wherein the imaging assembly further comprises: 
a support member (102a), wherein the flexible substrate is positioned around the support member (see above annotated fig. 3a #102a tube section would serve as a support member and #20a substrate of flex circuit; the flexible substrate would be around the support member radially).

Regarding claim 3, Hadjicostis teaches the intraluminal imaging device of claim 2, wherein the imaging assembly further comprises:


Regarding claim 4, Hadjicostis teaches the intraluminal imaging device of claim 2, wherein the support member (102a) is disposed longitudinally along the central longitudinal axis of the flexible elongate member (see above annotated fig. 3a #102a, the support member is along the longitudinal axis).

Regarding claim 5, Hadjicostis teaches the intraluminal imaging device of claim 2, wherein the support member (102a) defines a lumen configured to accommodate a guide wire (104a) extending along the central longitudinal axis.

Regarding claim 6, Hadjicostis teaches the intraluminal imaging device of claim 1, wherein the imaging assembly further comprises: 
an outer shell (24a) positioned around the flexible substrate such that the plurality of ultrasound transducer elements contact the outer shell (see above fig. 3a #24a,  the exterior layer would be in indirect contact with the transducers).

Regarding claim 8, Hadjicostis further teaches the intraluminal imaging device of claim 6, wherein the outer shell comprises an acoustic matching layer (see above annotated fig. 3a 24a; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).

 (see above annotated fig. 3a 24a exterior layer also serves as matching layer and 80a primary acoustic matching layer; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).

Regarding claim 10, Hadjicostis further teaches the intraluminal imaging device of claim 6, wherein the outer shell configured to seal the imaging assembly to prevent fluid ingress (“an ultrasound imaging probe for insertion into a lumen of a human body.” Col. 4 line 37-38; since the probe is configured to be inserted into the lumen of a human body, the outer shell would be capable of sealing the imaging assembly).


Regarding claim 11, Hadjicostis teaches:
 A method of assembling an intraluminal imaging device (see Abstract “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”), comprising: 
positioning an imaging assembly at a distal portion (see Abstract “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”) of a flexible elongate member (see above fig. 1 #10) configured to be inserted into a body lumen within a patient (Col. 4 line 36-38 “The present invention relates to the field of electronic devices and more particularly to an ultrasound imaging probe for insertion into a lumen of a human body.”), the imaging assembly comprising a plurality of ultrasound transducer elements (Col. 3 line 27-28 “and the other flex circuit Section is electrically connected to the piezoelectric ultrasound array elements.”; see above annotated fig. 3a #20a and #90a) formed on a flexible substrate (col. 4 line 53-55 “the probe includes a flex circuit 20a having a flexible substrate constructed of polyimide or Similar material, and an ultrasound”); 
arranging the plurality of ultrasound transducer elements around a central longitudinal axis of the flexible elongate member (see above annotated 3a #90a; the transducers would be oriented around the longitudinal axis);and 
orienting the ultrasound transducer elements to face away from the central longitudinal axis and the flexible substrate (see above annotated fig. 3a #20a and #90a).

Regarding claim 12, Hadjicostis teaches the method of claim 11, further comprising: 
positioning the flexible substrate around a support member (see above annotated fig. 3a #102a and #20a; the flexible substrate would be around the support member radially).

Regarding claim 13, Hadjicostis teaches the method of claim 12, further comprising: 
(see above annotated fig. 3a #100a, #20a, and #102a).

Regarding claim 14, Hadjicostis teaches the method of claim 12, wherein the support member has a cylindrical shape (see above annotated fig. 3a #102a; the support would wrap around a longitudinal axis in a cylindrical shape), and wherein the positioning the imaging assembly includes arranging the support member along the central longitudinal axis of the flexible elongate member (see above annotated fig. 3a #102a, the support member would be along the longitudinal axis).

Regarding claim 15, Hadjicostis teaches the method of claim 12, further comprising: 
extending a guide wire (see above annotated fig. 3a #104a) along the central longitudinal axis of the flexible elongate member within a lumen defined by the support member (see above annotated fig. 3a #102a and #104a; the support defines a lumen for the guidewire).

Regarding claim 16, Hadjicostis teaches the method of claim 11 further comprising:
positioning an outer shell (24a) around the imaging assembly such that the outer shell contacts the plurality of ultrasound transducer elements (see above fig. 3a #24a, the exterior layer would be in indirect contact with the transducers).


positioning an acoustic matching layer around the imaging assembly (see above annotated fig. 3a 24a; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).

Regarding claim 19, Hadjicostis further teaches the method of claim 16, wherein the positioning an outer shell comprises:
positioning two or more acoustic matching layers around the imaging assembly (see above annotated fig. 3a 24a and 80a; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjicostis in view of Coker and further in view of Corl (US20140187960), (hereinafter “Corl”).

Regarding claim 7, Hadjicostis in view of Coker discloses the device set forth in claim 6, but fails to explicitly disclose the imaging assembly further comprises: a filling material positioned in a space between adjacent ultrasound transducer elements, the flexible substrate, and the outer shell.
	However in an analogous field of endeavor, regarding the construction of intraluminal ultrasound catheter, Corl teaches the imaging assembly further comprises: a filling material (706) positioned in a space between adjacent ultrasound transducer elements (210), the flexible substrate (606), and the outer shell (704) (Col. 15 line 28-29 “encapsulating epoxy 706 fills the spaces between the ultrasound transducers 210” the epoxy would be in between an outer shell, a flexible body, and adjacent transducers).
	It would have been obvious to one of ordinary skill in the art at the time to modify the intraluminal imaging device of Hadjicostis in view of Coker with the filling material of Corl in order to eliminate the need for an underfill material saving manufacturing time and expense(see Corl col. 16 line 27-28).

	Regarding claim 17, Hadjicostis in view of Coker discloses the method of claim 16, but fails to clearly disclose inserting a filling material within a space between adjacent ultrasound transducer elements, the flexible substrate, and the outer shell.
(Col. 15 line 28-29 “encapsulating epoxy 706 fills the spaces between the ultrasound transducers 210” the epoxy would be in between an outer shell, a flexible body, and adjacent transducers).
	It would have been obvious to one of ordinary skill in the art at the time to modify the intraluminal imaging device of Hadjicostis in view of Coker with the filling material of Corl in order to eliminate the need for an underfill material saving manufacturing time and expense(see Corl col. 16 line 27-28).
 

Claim 20 is rejected under 35 U.S.C. 103 as being anticipated by Hadjicostis in view of Stigall et al., (US20150305710A1), (hereinafter “Stigall”).

Regarding claim 20, Hadjicostis teaches an imaging system comprising: intraluminal imaging device (“An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter” abst), comprising:
a flexible elongate member configured to be inserted into a body lumen within a patient ( see, e.g., Col. 4, l. 38-39, “…an ultrasound imaging probe for insertion into a lumen of a human body.”; as seen in fig. 1 below the catheter can be seen to be flexible as it is curved. In addition, the catheter is used in for visualization of the cardiac system, which would require the catheter to be flexible in order to traverse the lumens of the system.), the flexible elongate member comprising a central longitudinal axis (see above annotated fig. 3a, the longitudinal axis would run through the catheter); 
an imaging assembly disposed at a distal portion of the flexible elongate member (“An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter” abst), the imaging assembly comprising: 
a flexible substrate (col. 4 line 53-55 “the probe includes a flex circuit 20a having a flexible substrate constructed of polyimide or Similar material, and an ultrasound”); and 
a plurality of ultrasound transducer elements disposed on the flexible substrate (Col. 3 line 27-28 “and the other flex circuit Section is electrically connected to the piezoelectric ultrasound array elements.”; see below annotated fig. 3a #20a and #90a), wherein the flexible substrate is disposed around the central longitudinal axis of the flexible elongate member (see below annotated fig. 3a #20a) such that the ultrasound transducer elements are oriented to face away from the central longitudinal axis and the flexible substrate (see below annotated fig. 3a #20a and #90a).
However Hadjicostis fails to explicitly teach a computing device in communication with the intraluminal imaging device, wherein the computing device is configured to process imaging data received from the intraluminal imaging device and to output the processed imaging data to a display.
In an analogous field of endeavor, regarding the construction of intraluminal ultrasound catheter, Stigall teaches a computing device ([0024] “the PIM 104 may perform amplification, filtering, and/or aggregating of the data prior to forwarding the signals to the console 106”) in communication with the intraluminal imaging device ([0024] “The PIM 104 may facilitate communication of signals between the IVUS console 106 and the IVUS intra vascular device 102”), wherein the computing device is configured to process imaging data received from the intraluminal imaging device ([0024] “the PIM 104 may perform amplification, filtering, and/or aggregating of the data prior to forwarding the signals to the console 106”) and to output the processed imaging data to a display ([0024] “may also display the image on the monitor 108”).
It would have been obvious to one of ordinary skill in the art at the time to combine the intraluminal ultrasound imaging device of Hadjicostis with Stigall so that operators could see the images the devices would generate from the ultrasound signals with the overall quality of the IVUS image improving (see Stigall [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.F./           Examiner, Art Unit 3793    


/PASCAL M BUI PHO/           Supervisory Patent Examiner, Art Unit 3793